Citation Nr: 1614593	
Decision Date: 04/11/16    Archive Date: 04/26/16

DOCKET NO.  09-36 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for narcolepsy.

2.  Entitlement to an initial staged rating in excess of zero percent until November 12, 2013, for chronic prostatitis and in excess of 20 percent thereafter.

3.  Entitlement to an initial rating in excess of 10 percent for left shoulder tendinitis.

4.  Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had service from February 1995 to June 1995, from September 1997 to October 1997, and from January 2003 to May 2004.  He also had service with the Alabama Army National Guard, presumably with periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA) until he retired from the National Guard and U.S. Army Reserve in July 2007.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2007 decision of the Regional Office (RO) in Montgomery, Alabama.

The Board previously considered this appeal in May 2014, and remanded these issues for further development.  That development was completed, and the case returned to the Board for further appellate review.  

It is also noted that the RO denied the Veteran's TDIU claim in an October 2015 rating decision.  The Veteran filed a notice of disagreement with that determination in November 2015; however, a statement of the case has not yet been issued.  The Board notes that although the issue of TDIU has not been certified on appeal, the Board does have jurisdiction to decide the claim.  In this regard, the Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  The Court essentially stated that a request for total disability rating-whether expressly raised by a Veteran or reasonably raised by the record-is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability as part of a claim for increased compensation.  Id. at 453-54.

Accordingly, the Board concludes that it does have jurisdiction over the issue of the
Veteran's claim for entitlement to TDIU, and that issue has been added, as listed above.  See also Roberson v Principi, 251 F.3d 1378 (Fed. Cir. 2001) (a separate, formal claim is not required in cases where an informal claim for TDIU has been reasonably raised), see also VAOPGCPREC 12-2001 (July 6, 2001) (further expansion on the concept of when an informal claim for TDIU has been submitted).

In a March 2016 application, the Veteran raised claims for service connection for vertigo and hypertension.  These claims have not yet been adjudicated and are REFERRED to the AOJ for appropriate action.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have a current diagnosis for narcolepsy.

2.  Prior to November 12, 2013, the Veteran's symptoms of chronic prostatitis were manifested by symptoms of approximately 20 episodes of urinary frequency per day and zero episodes of nocturia.

3.  Since November 12, 2013, the Veteran's symptoms of chronic prostatitis has been manifested by increased urinary frequency of daytime voiding intervals between 1 and 2 hours and nighttime awakening to void 2 times.

4.  The Veteran's left shoulder tendinitis symptoms have not been manifested by limitation of motion to shoulder level or dislocation or nonunion of the clavicle or scapula with loose movement.  


CONCLUSIONS OF LAW

1.  The criteria to establish service connection for narcolepsy have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  The schedular criteria for a disability rating of 20 percent prior to November 12, 2013, for chronic prostatitis have been met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.115b, Diagnostic Code (DC) 7527.

3.  The schedular criteria for a disability rating in excess of 20 percent since November 12, 2013, for chronic prostatitis have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.115b, DC 7527.

4.  The schedular criteria for a disability rating in excess of 10 percent for left shoulder tendinitis have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.321, 4.1, 4.40, 4.45, 4.71a, DC 5024-5203.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board acknowledges the Veteran's service to his country and is sympathetic to his medical conditions; however, the Board must apply the law as it exists and is not permitted to award benefits based on sympathy for a particular appellant.  See Owings v. Brown, 8 Vet. App. 17, 23 (1995).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).  The Court has held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  See Gilbert, 1 Vet. App. at 53.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Service Connection for Narcolepsy

The Veteran contends that he developed narcolepsy as a result of service.  Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Service treatment records are negative for a diagnosis of narcolepsy.  VA treatment records also do not show a current diagnosis for this disease.  Private treatment records from March 2007 show "strong evidence against the presence of narcolepsy."

The Veteran received a VA examination in July 2014.  The examiner found that the Veteran does not have a confirmed diagnosis for narcolepsy.  In the March 2016 appellate brief, the Veteran's representative argued that the Veteran has a different disorder of idiopathic hypersomnia.  A review of the July 2014 VA examination does reflect that the examiner, in describing the history of the disorder, reported "The Veteran has idopathy [sic] hypersomnia. Testing gives strong evidence against the presence of narcolepsy.  He does not have narcolepsy."  Significantly, in the Diagnosis section, the examiner noted that the Veteran did not have a diagnosis of narcolepsy.  In the findings and signs and symptoms, the examiner reiterated that there was no diagnosis of narcolepsy.  In the Other pertinent findings, complications, conditions, signs or symptoms the examiner indicated there were no other findings, complications, conditions, signs or symptoms related to the conditions in the diagnosis section.  In the July 2014 sleep apnea VA examination, the examiner diagnosed sleep apnea and indicated in the findings, signs and symptoms section that the Veteran had "persistent daytime hypersomnolence" attributable to sleep apnea.  Significantly, neither examination indicated the hypersomnolence was a diagnosis in and of itself.  Rather, the examiner seemed to indicate it was a symptom of the service-connected sleep apnea.  A necessary element for establishing entitlement to service connection is the existence of a current disability; it is the cornerstone of a claim for VA disability compensation.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997).  For VA purposes, a current disability exists when a claimant has a disability at the time a claim is filed or at some point during the pendency of that claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  At no time during the appellate period has the Veteran been diagnosed with narcolepsy or any other sleep disorder aside from the already service-connected sleep apnea.

After a full review of the record, the weight of the evidence demonstrates that the Veteran does not have a current diagnosis for narcolepsy for the reasons discussed above.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.
 
Ratings, In General

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. § 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Where, as here, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Additionally, the evaluation of the same disability under several Diagnostic Codes, known as pyramiding, must be avoided.  Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Ratings for Chronic Prostatitis

The Veteran contends that his service-connected chronic prostatitis warrants a rating higher than zero percent prior to November 12, 2013, and in excess of 20 percent for the period thereafter.  See 38 C.F.R. § 4.115b, Diagnostic Code (DC) 7527 (2015).  

The Veteran's service-connected prostatitis is currently rated as noncompensable under DC 7527, which pertains to prostate gland injuries, infections, hypertrophy and post-operative residuals.  Under this Diagnostic Code, a veteran is to be rated based on voiding dysfunction or urinary tract infection, whichever is predominant. 

Under 38 C.F.R. § 4.115a, adjudicators are instructed to rate voiding dysfunction based upon either urine leakage, frequency, or obstructed voiding.

For urine leakage, the minimum 20 percent rating requires the wearing of absorbent materials which must be changed less than 2 times per day.  A 40 percent evaluation contemplates requiring the wearing of absorbent materials which must be changed 2 to 4 times per day.  The maximum 60 percent rating contemplates requiring the wearing of an appliance or absorbent materials which must be changed more than 4 times per day.  Id.

The criteria regarding urinary frequency provide that a 10 percent rating is warranted for daytime voiding interval between two and three hours, or awakening to void two times per night.  A 20 percent rating is warranted for daytime voiding intervals between one and two hours, or awakening to void three to four times per night.  The maximum rating based on urinary frequency is 40 percent, which is assigned for daytime voiding intervals less than one hour, or awakening to void five or more times per night.  Id. 

A noncompensable disability rating for obstructed voiding where there is obstructive symptomatology with or without stricture disease requiring dilation 1 to 2 times per year.  A 10 percent rating is warranted for obstructed voiding with marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or combination of: (1) post void residuals greater than 150cc; (2) uroflowmetry showing markedly diminished peak flow rate (less than 10cc/sec); (3) recurrent urinary tract infections secondary to obstruction; or (4) stricture disease requiring periodic dilatation every 2 to 3 months.  A 30 percent rating is warranted where there is urinary retention requiring intermittent or continuous catheterization.  Id.

A 10 percent rating for a urinary tract infection is warranted where there are symptoms of long-term drug therapy, 1-2 hospitalizations per year and/or requiring intermittent intensive management.  A 30 percent rating is warranted where there are symptoms productive of a recurrent symptomatic infection requiring drainage/frequent hospitalization (greater than two times per year), and/or requiring continuous intensive management.  Id.

The Veteran does not assert, nor does the record reflect a problem with a urinary tract infection; rather he asserts he has symptoms of voiding dysfunction and urine frequency.  After a full review of the record, and as discussed below, the Board concludes that an initial 20 percent rating prior to November 12, 2013, is warranted for chronic prostatitis.  However, a rating in excess of 20 percent is not warranted at any time.

The Veteran received a VA examination in August 2007.  He endorsed persistent urinary frequency and incomplete bladder emptying since 2004.  He denied any lethargy, weakness, or anorexia that is related to his prostatitis.  He described the following chronic prostatitis symptoms: approximately 20 episodes of urinary frequency per day and zero episodes of nocturia; no incontinence; mild hesitancy and weak stream with urination; no dysuria, renal colic, bladder stones, or acute nephritis; no hospitalization for urinary tract disease within the past year or treatment for malignancy; no catheterization, dilation, or drainage procedures; no effect on his activities of daily living or occupation other than frequent episodes of urination.

Based on the medical findings of the examiner, the Board finds that an evaluation of 20 percent is warranted for the period prior to November 12, 2013.  The Veteran's relevant symptoms of approximately 20 episodes of urinary frequency per day and zero episodes of nocturia meet the requirements to receive a 20 percent rating for chronic prostatitis based on urinary frequency.  

The Veteran received another VA examination in November 2013.  The examiner noted that the Veteran is not currently on continuous medication for this condition.  He did not have voiding dysfunction that requires wearing of absorbent material or use of an appliance.  The voiding dysfunction was found to cause increased urinary frequency of daytime voiding intervals between 1 and 2 hours and nighttime awakening to void 2 times.  He was also found to have hesitancy, slow or weak stream, and decreased force of stream.  However, none of these symptoms were found to be marked.  The examiner reported that the Veteran did not have a history of recurrent symptomatic urinary tract or kidney infections.  Examination of the prostate was normal.

The Board has considered the Veteran's statements of record that a higher disability rating is warranted for his chronic prostatitis.  The Veteran is competent to report symptomatology relating to his chronic prostatitis because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  He is not, however, competent to identify a specific level of disability relating such to the appropriate DCs.  The Board finds that the question of the severity of his chronic prostatitis is medically complex in nature.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  To the extent that the Veteran alleges greater severity, the Board finds that the probative value of his allegations is outweighed by the aforementioned examiners' findings.  Competent evidence concerning the nature and extent of the Veteran's disability has been provided by the VA examiners during the current appeal and provided relevant medical findings in conjunction with the examinations.  In this regard, the medical findings (as provided in the examination reports) directly address the evaluation criteria for this disability.

Accordingly, the Board finds that the medical examination opinions and findings are of greater probative value than the Veteran's allegations regarding the severity of his chronic prostatitis.  The Veteran does not meet the DC 7527 criteria for a rating in excess of 20 percent because he has not been shown to have daytime voiding intervals of less than one hour; or, awakening to void five or more times per night.  Furthermore, the evidence does not show that the Veteran requires the wearing of an appliance or absorbent materials which must be changed more than 4 times per day; daytime voiding intervals less than one hour, or awakening to void five or more times per night; urinary retention requiring intermittent or continuous catheterization; symptoms productive of a recurrent symptomatic infection requiring drainage/frequent hospitalization (greater than two times per year), and/or requiring continuous intensive management as a result of this service-connected disability.  See 38 C.F.R. § 4.115a.
 
The Board has also considered whether higher or separate Diagnostic Codes are applicable.  The evidence of record indicates that the Veteran's service-connected chronic prostatitis is primarily manifested by increased urinary frequency of daytime voiding intervals between 1 and 2 hours and nighttime awakening to void 2 times.  There is no medical or lay evidence of other prostate symptoms that would not result in the pyramiding of other prostate-related Diagnostic Codes.  

The Board has considered whether higher ratings are available under DC 7527 for a urinary tract infection or obstructed voiding.  The Board finds that at no time during the pendency of this appeal has the Veteran's chronic prostatitis been shown to result in any urinary tract infections or marked obstructed voiding symptoms.  The Veteran's prostate symptoms are clearly accounted for in the 20 percent rating pursuant to DC 7527.  Thus, DC 7500-7525, and 7528-7532 are not for application.

Based on the foregoing, the Board concludes that the Veteran's chronic prostatitis has been no more than 20 percent disabling for the period on appeal.  All evidence has been considered and there is no doubt to be resolved.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Rating for Left Shoulder Disability

The Veteran contends that his left shoulder disability warrants a higher rating.  He is currently evaluated under DC 5024-5203, and is assigned a 10 percent rating based on painful motion of the left shoulder joint.  38 C.F.R. § 4.71a, Diagnostic Code (DC) 5024-5203.  Hyphenated Diagnostic Codes are used when a rating under one Diagnostic Code requires use of an additional Diagnostic Code to identify the basis for the evaluation assigned.  See 38 C.F.R. § 4.27.

Under the laws administered by VA, disabilities of the shoulder and arm are rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5200 to 5203.  For rating purposes, a distinction is made between major (dominant) and minor musculoskeletal groups.  Handedness for the purpose of a dominant rating will be determined by the evidence of record, or by testing on VA examination.  Only one hand shall be considered dominant.  The injured hand, or the most severely injured hand, of an ambidextrous individual will be considered the dominant hand for rating purposes.  38 C.F.R. § 4.69.  Here, as the medical evidence shows that the Veteran is left-hand dominant, and his left shoulder is his major shoulder for rating purposes. 

Tenosynovitis is rated under Diagnostic Code 5024, which in turn is rated based on limitation of motion of the shoulder or under the criteria for arthritis, found at Diagnostic Code 5003.  38 C.F.R. § 4.71a.  Essentially, Diagnostic Code 5003 provides that arthritis is rated based on limitation of motion or on x-ray evidence of arthritis and depends on whether one or more major joints or minor joint groups are affected, as far as ratings based on x-ray evidence. 

The Veteran has never been found to have ankylosis so a rating under Diagnostic Code 5200 need not be considered. 

Diagnostic Code 5201 provides for ratings based on limitation of motion of the arm.  The Veteran is left handed so limitation of motion of his left arm to 25 degrees from the side would warrant a 40 percent rating, limitation to midway between the side and shoulder level would warrant a 30 percent rating, and limitation to shoulder level would warrant a 20 percent rating.  38 C.F.R. § 4.71a. 

Impairment of the humerus consisting of loss of head of the humerus (flail shoulder) is assigned an 80 percent rating; nonunion of the humerus is assigned a 60 percent rating; fibrous union of the humerus is assigned a 50 percent rating; malunion with marked deformity is assigned a 30 percent rating; malunion with moderate deformity is assigned a 20 percent rating; recurrent dislocation of the humerus at the scapulohumeral joint is assigned a 30 percent rating where there are frequent episodes and guarding of all arm movements, or; a 20 percent rating is assigned where there are infrequent episodes and guarding of movement only at the shoulder level.  38 C.F.R. § 4.71a, Diagnostic Code 5202. 

Impairment of the clavicle or scapula consisting of dislocation is assigned a 20 percent rating and where the impairment is nonunion it is assigned a 20 percent rating if there is loose movement and a 10 percent rating if there is not loose movement; impairment consisting of malunion is assigned a 10 percent rating.  The disability can also be rated on impairment of function of contiguous joint.  38 C.F.R. § 4.71a, Diagnostic Code 5203.

Under DC 5003, degenerative arthritis (hypertrophic or osteoarthritis) established by X-ray findings in turn will be rated on the basis of limitation of motion under the appropriate DCs for the specific joint or joints involved.  38 C.F.R. § 4.71a, DC 5003.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate DCs, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Also according to DC 5003, a 10 percent rating is warranted when there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  And a higher 20 percent rating is warranted for this with occasional incapacitating exacerbations.  Note (1) indicates these ratings will not be combined with ratings based on limitation of motion.  Note (2) indicates these ratings will not be utilized in rating conditions listed under DCs 5013 to 5024, inclusive.

Furthermore, the provisions of 38 C.F.R. § 4.40 state that a disability affecting the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421   (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

Instead, in Mitchell, the Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors. 

The Board further notes that the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 should only be considered in conjunction with the Diagnostic Codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

After a full review of the record, and as discussed below, the Board concludes that a rating greater than 10 percent for left shoulder tendinitis is not warranted.  

The Veteran received a VA examination for his left shoulder in August 2007.  At that time, he endorsed mild decrease in range of motion to his left shoulder and some intermittent pain to his left shoulder.  He stated that the pain occurs approximately once a week.  There were no precipitating factors that he was aware of.  He did clarify that his shoulder did bother him if he tried to lift his arm above his head.  He denied any flare-ups of worsening pain.  He stated that his only current medication in regards to his shoulder is Motrin.  He denied the use of any assistive devices.  He said, in regards to his left shoulder, that he is able to do his activities of daily living.  He explained that during his occupation with the Guard-when he worked in supply-he would have problems lifting anything over sixty pounds.  Other than that, there was no effect on his occupation.  The Veteran said that he can no longer do sporting activities, such as baseball.  The Veteran was noted to be left handed and throws with his left hand, but he cannot do that anymore. 

Physical examination revealed that there was no heat, swelling, or erythema noted.  Bicipital groove was nontender to palpation.  On repetitive range of motion testing there was 0 to140 degrees of forward flexion and 0 to 150 degrees of abduction.  There was 0 to 90 degrees of internal and external rotation and mild pain to palpation of the shoulder.  The AC joint was nontender to palpation.  There was no additional limitation of motion noted.  Drop sign was negative and there was no evidence of rotator cuff tear.  Radiographic imaging tests did not reveal any abnormalities.  The examiner diagnosed left shoulder tendinitis.

On VA examination in November 2013, the Veteran endorsed increased pain in his left shoulder that he described as sharp pain with limited motion.  Range of motion of the left shoulder on forward flexion was 160 degrees with pain at 150 degrees.  Left shoulder abduction was 160 degrees with pain at 150 degrees.  External rotation was 60 degrees with pain at 60 degrees and left shoulder internal rotation was 60 degrees with pain at 60 degrees.  The Veteran was able to perform repetitive range of motion with no change in the degrees.  Functional impairment or functional loss includes less movement than normal and pain on movement.  There was no localized tenderness or pain on palpation of joints/soft tissue/biceps tendon of the shoulder.  There was no guarding of the shoulder and muscle strength testing was normal.  There was no ankylosis.  Hawkins impingement test, empty can test external rotation infraspinatus strength test, and lift-off subscapularis tests were all negative.  There is no history of mechanical symptoms or recurrent dislocation or subluxation.  Crank apprehension and relocation tests were negative.  There is no AC joint condition or any other impairment of the clavicle or scapula.  Cross-body adduction test was negative.  X-ray findings showed evidence of degenerative or traumatic arthritis.  The examiner reported that the Veteran's ability to work is limited to overhead lifting to no more than 15 pounds and that he should avoid repetitive range of motion that requires him to lift his left arm over his head.

The Board has considered the Veteran's statements of record that a higher disability rating is warranted for his left shoulder disability.  Throughout the period on appeal, the Veteran has continuously claimed that his left shoulder has worsened.  He has described daily, sharp pains, with limited motion.  The Veteran is able to report symptomatology relating to pain in his left shoulder because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  The Board also acknowledges the Veteran's point of view regarding his statements of worsened left shoulder pain.  However, he is not able to identify a specific level of disability and relate such to the appropriate Diagnostic Codes.  

More probative evidence concerning the nature and extent of the Veteran's disability has been provided by the VA examiners during the current appeal and provided relevant medical findings in conjunction with the examinations.  In this regard, the medical findings (as provided in the examination reports) directly address the evaluation criteria for this disability, which includes the Board's current 10 percent rating evaluation for functional loss due to pain, weakness, excess fatigability, or incoordination.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 202; Mitchell, 25 Vet. App. at 38-43.  After consideration of the Mitchell/DeLuca factors, the Board finds that the Veteran has already been compensated for the reported pain on use, and there is no probative evidence of the degree of limitation of motion required for a higher rating.  

A disability rating in excess of 10 percent is not warranted at any time during the period of the appeal.  The evidence of record indicates that the Veteran's service-connected left shoulder disability has been primarily manifested by forward flexion to 160 degrees with pain at 150 degrees; left shoulder abduction to 160 degrees with pain at 150 degrees; external rotation to 60 degrees with pain at 60 degrees, and; left shoulder internal rotation to 60 degrees with pain at 60 degrees.  The Veteran does not have ankylosis, limited arm motion to the shoulder level, or humerus impairment.  None of this symptomology is documented or alleged to be present by the Veteran.  Even though the disability does cause pain; painful motion does not result in the degree of functional loss required for a 20 percent or greater rating.  

The Board has also considered whether higher or separate ratings under other Diagnostic Codes associated with the Veteran's left shoulder disability are applicable.  The Board notes that DCs 5200, 5202, and 5203 also pertain to the shoulder.  However, there is no evidence of ankylosis of the scapulohumeral articulation (DC 5200) or fibrous union of the humerus (DC 5202); the maximum scheduler rating under DC 5203 is 20 percent, but the Veteran does not have dislocation or nonunion with loose movement of the clavicle or scapula.  Thus, the Board finds that he does not warrant an increased rating under any other Diagnostic Criteria.

Based on the foregoing, the Board concludes that the Veteran's left shoulder has been no more than 10 percent disabling for the period on appeal.  All evidence has been considered and there is no doubt to be resolved.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Extraschedular Rating

The Board has also considered whether the Veteran's left shoulder and prostatitis warrant referral for extraschedular consideration.  In exceptional cases where schedular disability ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate. See Thun v. Peake, 22 Vet. App. 111 (2008). 

First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule. Id.   

If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms." Id.; 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization). 

If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination concerning whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating. Id.  

In this case, the Veteran's symptoms are expressly contemplated by the rating schedule.  As outlined, the Veteran has reported having pain and limited motion of the left shoulder.  Limited motion is expressly contemplated by the schedular criteria set forth in 38 C.F.R. § 4.71a, Diagnostic Code 5201.  Additionally, the regulations and caselaw also mandate consideration of painful motion, and the effects of repetitive motion, weakness, fatigability, swelling, and atrophy. 38 C.F.R. § 4.40 , 4.41, 4.44, 4.45, 4.46, and 4.59.  Similarly, concerning the prostatitis the Veteran complained of urinary frequency and incomplete bladder emptying and mild hesitancy.  These symptoms are expressly considered in the schedular criteria which rates based upon urine leakage, frequency or obstructed voiding (which includes hesitancy and slow flow).  Therefore, the Veteran has not provided evidence of any symptoms that are not expressly contemplated by the rating criteria. 

As the first step of Thun has not been met, referral for the consideration of an extraschedular rating is not warranted.  In addition, the Board notes that the Veteran has been assigned a total rating based on individual unemployability by reason of service-connected disability in this case.

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  The Veteran's appeal, in part, arises from an appeal of the initial evaluation following the grant of service connection for chronic prostatitis and left shoulder tendinitis.  Once service connection is granted, the claim is substantiated, and additional notice is not required.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims.  Based on the foregoing, adequate notice was provided to the Veteran prior to the transfer and certification of this case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and no further notice is needed under VCAA.

VCAA notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The RO provided a letter to the Veteran in August 2007, prior to the initial adjudication of the service connection claim for narcolepsy, which is on appeal.  The letter notified the Veteran of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). 

The notice requirements of the VCAA apply to all elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  The Veteran was provided with such notice by the August 2007 letter, including the type of evidence necessary to establish a disability rating and effective dates.

Next, VA has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").  Here, service records have been obtained as have records of VA and private treatment.  Based on the foregoing, the Board finds that VA has met its duty to assist with regard to records development.

The Veteran was afforded VA examinations with respect to his service connection claim for narcolepsy in August 2007 and July 2014, and for his initial rating claims for chronic prostatitis and left shoulder tendinitis in August 2007 and November 2013.  During those examinations, the VA examiners conducted physical examinations of the Veteran with diagnostic testing, were provided the claims file for review, took down the Veteran's history, considered the lay evidence presented, laid factual foundations for the conclusions reached, and reached conclusions and offered opinions based on history and examinations that are consistent with the record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met regarding the matters on appeal.  38 C.F.R. § 3.159(c)(4); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).

All necessary development has been accomplished; therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, the Veteran's statements in support of the claim are also of record.  The Board has carefully considered such statements, and concludes that no available outstanding evidence has been identified.  Additionally, the Board has reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  For these reasons, the Board finds that the duties to notify and assist the Veteran in the development of this claim have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 

As noted in the Introduction, the Board previously remanded this claim in May 2014.  The Board instructed the AOJ to conduct further record development and then readjudicate the claims on appeal with consideration of the additional evidence associated with the claims folder.  Since that time, VA issued a supplemental statement of the case that considered the additional, new evidence.  As a result, the Board finds substantial compliance with its previous remand instructions, and has properly continued with the foregoing decision.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).






ORDER

Entitlement to service connection for narcolepsy is denied.

An initial rating of 20 percent prior to November 12, 2013, for chronic prostatitis is granted.

A rating in excess of 20 percent for chronic prostatitis is denied.

An initial rating in excess of 10 percent for left shoulder tendinitis is denied.


REMAND

A preliminary review of the record reflects that further development is necessary before the claim for TDIU is adjudicated.  Specifically, it is unclear if the Veteran is still working, and if so, whether that work constitutes marginal employment.  On his VA Form 21-8940, the Veteran reported that he had been employed at an e-bay store from 2008 "to present", but also noted that his hours varied and the highest earnings per month was $800.  During his September 2015 VA examination for PTSD he reported he was last employed full time in 1997 when he worked for the National Guard.  During his September 2015 VA sleep disorder examination he reported he worked as a technician at the National Guard and was medically boarded out in 2007.

TDIU may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation. 38 C.F.R. § 4.16(a).  The regulation explains that marginal employment shall not be considered "substantially gainful employment." Marginal employment is defined as employment where a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person. Id.; see also Faust v. West, 13 Vet. App. 342 (2000).  Marginal employment may also be found in some cases when earned annual income exceeds the poverty threshold, such as cases where there is employment in a protected environment, such as a family business or sheltered workshop. Id.  

Accordingly, the case is REMANDED for the following action:


1.  Request that the Veteran provide information about any employment he has had since 2008. Ask for authorization to contact all identified employers.  Send a VA Form 21-4192 to each and ask that it be completed and returned.
 
2.  Following the above-directed development, and any other development deemed necessary, re-adjudicate all of the Veteran's claims.  Should the claims not be granted in its entirety, issue an appropriate supplemental statement of the case (SSOC) and forward the claim to the Board for adjudication.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


